PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals for further proceedings, and was submitted to the court.
On consideration whereof it is now here ordered and adjudged by this court that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals for further proceedings to the end that there be a reeomputation of the tax liability of the petitioner herein for the years 1921 and 1922, such recomputation to be made giving effect to the decision of this court in the case of S. L. Herold v. Commissioner, 42 F.(2d) 942.
It is further ordered and adjudged that the mandate of this court issue without delay.